Appeal of ESTATE OF WILLIAM H. LARKIN.Larkin v. CommissionerDocket No. 1764.United States Board of Tax Appeals1 B.T.A. 1045; 1925 BTA LEXIS 2697; April 25, 1925, decided Submitted April 1, 1925.  1925 BTA LEXIS 2697">*2697 J. M. Cumming, C.P.A., for the taxpayer.  R. E. Copes, Esq., for the Commissioner.  1 B.T.A. 1045">*1045  Before JAMES, LITTLETON, SMITH, and TRUSSELL.  This is an appeal from a determination by the Commissioner of a deficiency in estate tax on the above-mentioned estate in the sum of $4,544.97.  1 B.T.A. 1045">*1046  FINDINGS OF FACT.  The decedent upon his death was the owner of 200 shares of stock of Cosden & Co., which subsequently were exchanged for ten shares of new stock upon a reorganization of that company.  The said 200 shares owned by the decedent had a fair market value on the date of the decedent's death of $1,072.50.  The executor, in connection with the administration of the estate, was eneitled to receive, and in his final accounting filed with the Orphan's Court of the County of Butler, Commonwealth of Pennsylvania, was allowed, fees as said executor in the sum of $12,500, and said fees were paid prior to the date of hearing in this appeal.  In the aforesaid accounting as executor, there was allowed on account of attorneys' fees the sum of $25,000, of which $2,000 was paid prior to the hearing of this appeal, and $23,000 was then due and payable by the taxpayer1925 BTA LEXIS 2697">*2698  to the said attorneys.  In the aforesaid accounting there was also allowed to M. Cumming, as accountant, in connection with work in the affairs of the said estate, the sum of $3,800, all of which sum was paid prior to the hearing in this appeal.  All of the above-mentioned amounts were excluded by the Commissioner in the determination of the deficiency from which this appeal was taken, and the Commissioner, in addition, through an error in the taxpayer's return, included in the gross estate the above-mentioned Cosden & Co. stock at a valuation of $21,450.  DECISION.  The deficiency should be recomputed by allowing the taxpayer a deduction on account of executor's fees in the sum of $12,500; a deduction on account of attorneys' fees in the sum of $25,000; a deduction on account of accountant's fee of $3,800; and a deduction from the value of the gross estate in respect of the overvaluation on account of the stock of Cosden & Co., of $20,377.50.  The final deficiency will be settled upon ten days' notice, in accordance with Rule 50.